Exhibit Contact: CCG Elite Investor Relations Mark Collinson, Partner Phone: (310) 231-8600 ext. 117 E-mail: mark.collinson@ccgir.com For Immediate Release American Metal & Technology, Inc. Increases Capacity; Part of Four-Phase Expansion Plan Hebei, China – April 7, 2008 – American Metal & Technology, Inc. (OTC BB: AMGY) (“American Metal,” the “Company”), a leading manufacturer in the People’s Republic of China engaged in the development, manufacture and sale of high-precision metal casting and metal fabrication products to European and U.S. markets and microprocessor-controlled electronic circuit boards in China, today announced it purchased an additional four CNC lathe machines during the first quarter ended March 31, 2008, bringing the total number of lathes to 60. All of the high-precision lathe machines are equal in size and capacity to the Company’s existing 56 machines. Three of the machines were put into production during the first quarter, and the fourth is expected to be delivered and installed in April. “We continue to make great strides in our major expansion plan, and we are excited by the growth in demand we see from our U.S. and European customers,” said Mr.
